95 F.3d 1167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert TAYLOR, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent,andUnited States Postal Service, Intervenor.
No. 95-3569.
United States Court of Appeals, Federal Circuit.
Aug. 16, 1996.

Before LOURIE, Circuit Judge.
ON MOTION
ORDER
LOURIE, Circuit Judge.


1
The Merit Systems Protection Board moves for a 14-day extension of time, until August 9, 1996, to file a brief or a motion to remand the case.  The Board states that the United States Postal Service consents.  Robert Taylor submits an opposition.*  The Board moves for leave to file a motion for remand out of time with motion for remand attached.  The Board states that Taylor opposes for the same reasons he stated in the opposition to the motion for an extension of time.


2
Briefly, this petition for review stems from the restructuring the Postal Service implemented in 1992 and 1993.  The case was stayed pending the resolution of  Krizman v. Merit Sys. Protection Bd., 77 F.3d 434 (Fed.Cir.1996), and a companion case,  Mueller v. Merit Sys. Protection Bd., 76 F.3d 1198 (Fed.Cir.1996).  After Krizman and Mueller were decided, the Board moved for summary affirmance in this case based on Krizman and Mueller.   The court denied the Board's motion and directed the Board to file its brief.  The Board now concedes that the case must be remanded for further consideration of whether Taylor's Board appeal was timely filed.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Board's motion for an extension of time is granted.


5
(2) The Board's motion for leave to file a motion for remand out of time is granted.


6
(3) The Board's motion for remand is granted.



*
 The court notes that Taylor served his opposition on the court via facsimile without attaching a proper certificate of service and has not filed a hard copy of the motion.  The Practice Note to Fed.Cir.R. 25 provides that facsimile transmissions will not be filed unless accompanied by a certificate of service that indicates that copies of the facsimile have been mailed to the court and the other parties by overnight delivery service.  Nonetheless, the court has considered Taylor's response